By the Court.
— This is no cause of reversal; it is every day’s practice, and no injury arising from [*] it.(a) The second objection was, that the state of demand was for more than one hundred dollars, and therefore, beyond the jurisdiction of the justice. The fact was, that the state of demand set out a note of hand, dated 11th November, 1809, for 894 61, on which was due, fourteen month’s interest, which, together with the principal, makes the sum of one hundred dollars.
It was contended by the counsel for the plaintiff, that by calculation, it would appear that fourteen month’s interest added to 894 61 principal, would exceed a hundred dollars.
Tier son, for plaintiff.
By the Court.
— No rate of interest is set out in the state of demand. A creditor may take any rate of interest under seven per cent. The defendant has no cause of complaint, (a) Let judgment be affirmed.

 Judgment may exceed tlie sum indorsed on a warrant, South. 8g.


 S. P. 1 Halst. 115. 41b. 264.